EXHIBIT 1
     EUGENE G. IREDALE: SBN 75292
 1   JULIA YOO: SBN 231163
     GRACE JUN, SBN 287973
 2   IREDALE & YOO, APC
     105 West F Street, Fourth Floor
 3   San Diego, CA 92101-6036
     TEL: (619) 233-1525 FAX: (619) 233-3221
 4
 5   Attorneys for Plaintiffs
 6
 7                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9 THE ESTATE OF RUBEN NUNEZ ))         CASE NO. 16-CV-1412-BEN (MDD)
   by and through its successor-in-
10 interest LYDIA NUNEZ, ALBERT ))
11 NUNEZ, AND LYDIA NUNEZ           )   PLAINTIFFS’ REQUEST FOR
                                    )
                                    )   PRODUCTION OF DOCUMENTS TO
12                                  )
                Plaintiffs,         )   THIRD PARTY DEFENDANT
13                                  )   CORRECTIONAL PHYSICIANS
                                    )
14 v.                               )
                                        MEDICAL GROUP, INC.
                                    )
15 COUNTY OF SAN DIEGO et al., )        (Set One)
                                    )
16                                  )
                Defendants.         )
17                                  )
18 COUNTY OF SAN DIEGO et al., )
                                    )
19                                  )
           Third Party Plaintiffs,  )
20 v.                               )
                                    )
21                                  )
   CORRECTIONAL PHYSICIANS ))
22
   MEDICAL GROUP, INC., a           )
23 California Corporation; JORGE    )
                                    )
24 NARANJO, an individual; and      )
   SARA HANSEN, an individual ,     )
25                                  )
                                    )
26        Third Party Defendants    )
27
28



                                 EXHIBIT 1 - 001
 1   PROPOUNDING PARTY:               Plaintiffs ESTATE OF RUBEN NUNEZ et. al.
 2   RESPONDING PARTY:                Third Party Defendant CORRECTIONAL
 3                                    PHYSICIANS MEDICAL GROUP, INC.
 4   SET NUMBER:                      ONE
 5         Pursuant to the Federal Rules of Civil Procedure, Rule 34, Plaintiffs Estate
 6   of Ruben Nunez et al. propounds the following requests for production of
 7   documents on Third Party Defendant CORRECTIONAL PHYSICIANS
 8   MEDICAL GROUP, INC.
 9         The third party defendant shall serve a written response on all parties within
10   thirty (30) days after service of this request for production of documents. The
11   response shall state, with respect to each item or category, that inspection and
12   related activities will be permitted as requested, unless the request is objected to, in
13   which event the reasons for the objections shall be stated. If an objection is made
14   to part of an item or category, the part shall be specified and inspection permitted
15   of the remaining parts. Any ground not stated in a timely objection is waived
16   unless the party’s failure to object is excused by the court for good cause shown.
17          If you chose not to respond to a Request based on a claim of privilege or
18   work product, then you must:
19         (1)    Identify with particularity any document, tangible thing, land, or
20                      electronically stored information falling within any category of
21                      item in the demand to which an objection is being made.
22         (2)    Set forth clearly the extent of, and the specific ground for, the
23                      objection. If an objection is based on a claim of privilege, the
24                      particular privilege invoked shall be stated. If an objection is
25                      based on a claim that the information sought is protected work
26                      product under, that claim should be expressly asserted.
27         If an objection to a Request is based on a claim of privilege, please provide
28   a privilege log for each Request objected to, stating: (a) the nature of the document

                                                2
                                   16-CV-1412-BEN (MDD)
                                      EXHIBIT 1 - 002
 1   (e.g., letter, memorandum, (b) date, (c) author, (d) recipients, (e) the sequential
 2   number (or document control umber, if any), and (f) the privilege claimed.
 3             DEFINITIONS:
 4             1.   The terms “YOU” and “YOUR” refer to Third Party Defendant
 5   CORRECTIONAL PHYSICIANS MEDICAL GROUP, INC. (hereinafter
 6   “CPMG”), and its current and former employees, independent contractors,
 7   subcontractors, officers, agents, directors, executives, partners, members, advisors,
 8   predecessors, successors, assigns, as well as any entity or entities owned or
 9   controlled, in whole or in part, by CPMG;
10             2.   The term “PERSON” shall mean and include all natural persons,
11   corporations, partnerships, associations and any other kind of business or legal
12   entity;
13             3.   The term “DOCUMENT” shall mean and include any printed,
14   typewritten, or handwritten matter of whatever character, including specifically but
15   not exclusively and without limiting the generality of the foregoing, letters, desk
16   and other calendars, memoranda, telegrams, cables, reports, e-mails, charts,
17   business records, books of account, ledgers, balance sheets, journals, personal
18   records, accountant’s statements, bank statements, handwritten notes, minutes of
19   meetings, notes of meetings or conversations, catalogs, written agreements, checks,
20   receipts, invoices, bills and any type of copy of such material. “Document” also
21   refers to records including, but not limited to, photographs, microfilm, videotape,
22   audiotape, motion pictures and any other originals and copies.
23             4.   The term “INCIDENT” means all events referenced in Plaintiffs’
24   operative First Amended Complaint, including Ruben Nunez’s transfer from
25   Patton State Hospital on August 5, 2011 to San Diego Central Jail, culminating in
26   Ruben’s death on August 13, 2015, while in custody at the San Diego Central Jail.
27             5.   The term “DEPARTMENT” shall mean the COUNTY OF SAN
28   DIEGO SHERIFF’S DEPARTMENT.

                                                3
                                  16-CV-1412-BEN (MDD)
                                     EXHIBIT 1 - 003
 1         6.     “EMPLOYEE(S)” or “INDEPENDENT CONTRACTOR(S)” refers
 2   to any CPMG medical staff, doctors, physicians, psychiatrists, nurses, nurse
 3   practitioners, and/or physicians’ assistants.
 4         7.     The term "RELATING TO" or “RELATED TO” shall mean
 5   mentioning, describing, evidencing, regarding, concerning, depicting or referring
 6   to in any way, directly or indirectly.
 7          8.    “In custody death” shall mean any individual’s death that occurred
 8   while the individual was in custody of the San Diego County Sheriff’s
 9   DEPARTMENT at any San Diego County Jail facility.
10         Pursuant to Fed. R. Civ. P. Rule 34, Plaintiff propounds the following
11   requests:
12         REQUEST FOR PRODUCTION NO. 1: Any and all DOCUMENTS
13   identified in Defendants’ Initial Disclosures pursuant to FRCP 26(a)(1)(B).
14         REQUEST FOR PRODUCTION NO. 2: All written or recorded
15   statements, and/or reports in YOUR possession, custody or control regarding the
16   INCIDENT.
17         REQUEST FOR PRODUCTION NO. 3: All DOCUMENTS in YOUR
18   possession, custody or control regarding any injuries sustained by decedent Ruben
19   Nunez, including his death.
20         REQUEST FOR PRODUCTION NO. 4: Any and all DOCUMENTS,
21   reports, quality assurance reports, reviews, peer reviews, and/or analyses
22   RELATED TO Ruben Nunez’s death or cause of death in YOUR custody, control,
23   and/or possession.
24         REQUEST FOR PRODUCTION NO. 5: All DOCUMENTS in YOUR
25   possession, custody or control RELATED TO Ruben Nunez’s medical treatment,
26   including but not limited to any and all medical records, charts, notes, on-call
27   phone record notations, and the Medication Administration Records (MAR) during
28   any and all times Ruben Nunez was treated by CPMG EMPLOYEES or

                                                4
                                   16-CV-1412-BEN (MDD)
                                      EXHIBIT 1 - 004
 1   INDEPENDENT CONTRACTORS, including but not limited to Dr. Jose Naranjo,
 2   and Dr. Sara Hansen.
 3         REQUEST FOR PRODUCTION NO. 6: Any and all documents which
 4   form any basis for or support the defense(s) of CPMG.
 5         REQUEST FOR PRODUCTION NO. 7: Any and all DOCUMENTS
 6   RELATING TO the personnel files of Third Party Defendant Dr. Jose Naranjo
 7   since the commencement of his employment or contract with the CPMG.
 8         REQUEST FOR PRODUCTION NO. 8: Any and all DOCUMENTS
 9   RELATING TO the personnel files of Third Party Defendant Dr. Sara Hansen
10   since the commencement of her employment or contract with the CPMG.
11
12         REQUEST FOR PRODUCTION NO. 9: Any and all DOCUMENTS
13   reflecting reports, meetings/discussions, “death summary” reports, “critical
14   incident reports,” quality assurance reviews, quality control processes/reports,
15   continuous quality improvement reports, operating reports, corrective action
16   reports/plans, “peer reviews,” “root cause” analyses, “root cause” presentations,
17   “cause of death” reports, and/or any records that are kept in the course of business
18   after an “in custody death” from CMPG RELATED TO the death of Ruben Nunez.
19         REQUEST FOR PRODUCTION NO. 10: Any and all DOCUMENTS
20   RELATING TO all disciplinary records, and/or complaints of misconduct or
21   negligence of Third Party Defendants Dr. Jose Naranjo and Dr. Sara Hansen from
22   January 1, 2006 to the present.
23         REQUEST FOR PRODUCTION NO. 11: Any and all DOCUMENTS
24   RELATING TO all training records related to Third Party Defendants Dr. Jose
25   Naranjo and Dr. Sara Hansen from January 1, 2006 to the present, including but
26   not limited to continuity of care, bridging medication, on-call phone/remote orders,
27   face—face consultation, reviewing medical charts, reviewing JIMS, reviewing
28

                                               5
                                  16-CV-1412-BEN (MDD)
                                     EXHIBIT 1 - 005
 1   medical discharge summary forms, and reviewing medication prescription lists of
 2   transferred patients.
 3         REQUEST FOR PRODUCTION NO. 12: Any and all reports reflecting
 4   investigations of the acts, omissions, and/or failures to act by YOUR
 5   EMPLOYEES, INDEPDENDENT CONTRACTORS, and/or agents RELATED
 6   TO the death of Ruben Nunez, including, but not limited to, “critical incident
 7   reports,” quality assurance reviews, “peer reviews,” “root cause” analyses, “root
 8   cause” presentations, and/or “cause of death” reports.
 9         REQUEST FOR PRODUCTION NO. 13: Any and all communication,
10   including but not limited to e-mails and correspondence, between any
11   EMPLOYEE/agent/representative of CPMG with any
12   EMPLOYEE/agent/representative of the County of San Diego or the County of
13   San Diego Sheriff’s DEPARTMENT RELATED TO the INCIDENT and/or the
14   death of Ruben Nunez.
15         REQUEST FOR PRODUCTION NO. 14: Any and all communication,
16   including but not limited to e-mails and correspondence, between any
17   EMPLOYEES/agents/representatives of CPMG, including but not limited to
18   communications between Dr. Rao (CPMG Medical Director/ Psychiatric Medical
19   Director) and Dr. Jose Naranjo RELATED TO the INCIDENT and/or the death of
20   Ruben Nunez.
21         REQUEST FOR PRODUCTION NO. 15: Pursuant to the San Diego
22   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
23   Manual, Number 7.09.09, section IV, subdivision B, all COMMUNICATIONS
24   and DOCUMENTS drafted, edited, or produced for the agenda of all committee
25   meetings RELATED TO the INCIDENT and/or the death of Ruben Nunez that are
26   maintained in the Medical Services Administration Office in YOUR possession.
27   See also California Code of Regulations, Title 15, § 1202, as referenced in
28   CSD003886-CSD003887.

                                              6
                                 16-CV-1412-BEN (MDD)
                                    EXHIBIT 1 - 006
 1         REQUEST FOR PRODUCTION NO. 16: Pursuant to the San Diego
 2   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
 3   Manual, Number 7.09.09, section IV, subdivision B, all COMMUNICATIONS
 4   and DOCUMENTS drafted, edited, or produced for the minutes of all committee
 5   meetings RELATED TO the INCIDENT, the actions of CPMG EMPLOYEES or
 6   INDEPENDENT CONTRACTORS, and/or the death of Ruben Nunez that are
 7   maintained in the Medical Services Administration Office in YOUR possession.
 8   See California Code of Regulations, Title 15, § 1202, as referenced in CSD003886-
 9   CSD003887.
10         REQUEST FOR PRODUCTION NO. 17: As set forth in the San Diego
11   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
12   Manual, Number 7.09.09, section IV, all COMMUNICATIONS and
13   DOCUMENTS in preparation for, or produced from, or as a result of, any and all
14   committee meetings RELATED TO the INCIDENT, the actions of CPMG
15   EMPLOYEES or INDEPENDENT CONTRACTORS, and/or the death of Ruben
16   Nunez that are maintained in the Medical Services Administration Office in YOUR
17   possession. See California Code of Regulations, Title 15, § 1202, as referenced in
18   CSD003886-CSD003887.
19         REQUEST FOR PRODUCTION NO. 18: Pursuant to the San Diego
20   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
21   Manual, Number 7.09.09, section IV, subdivision C, all COMMUNICATIONS
22   and DOCUMENTS drafted, edited, or produced for any audit RELATED TO the
23   INCIDENT, the actions of CPMG EMPLOYEES or INDEPENDENT
24   CONTRACTORS, the death of Ruben Nunez, and/or important problems and
25   concerns involving the medical treatment for hyponatremia, polydipsia, and/or
26   water intoxication in YOUR possession. See also California Code of Regulations,
27   Title 15, § 1202, as referenced in CSD003886-CSD003887.
28

                                              7
                                 16-CV-1412-BEN (MDD)
                                    EXHIBIT 1 - 007
 1         REQUEST FOR PRODUCTION NO. 19: Pursuant to the San Diego
 2   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
 3   Manual, Number 7.09.09, section IV, subdivision D, all COMMUNICATIONS
 4   and DOCUMENTS drafted, edited, or produced for on-site monitoring of medical
 5   programs/activities through chart reviews RELATED TO the INCIDENT, CPMG
 6   EMPLOYEES or INDEPENDENT CONTRACTORS, and/or the death of Ruben
 7   Nunez in YOUR possession. See also California Code of Regulations, Title 15,
 8   § 1202, as referenced in CSD003886-CSD003887.
 9         REQUEST FOR PRODUCTION NO. 20: Pursuant to the San Diego
10   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
11   Manual, Number 7.09.09, section IV, subdivision E, all COMMUNICATIONS and
12   DOCUMENTS drafted, edited, or produced regarding incorporation of
13   improvement activities and corrective actions into training programs RELATED
14   TO the INCIDENT, CPMG EMPLOYEES or INDEPENDENT CONTRACTORS,
15   and/or the death of Ruben Nunez in YOUR possession. See also California Code
16   of Regulations, Title 15, § 1202, as referenced in CSD003886-CSD003887.
17         REQUEST FOR PRODUCTION NO. 21: Pursuant to the San Diego
18   County Sheriff’s DEPARTMENT Medical Services Division Policy and Procedure
19   Manual, Number 7.09.09, section IV, subdivision F, all COMMUNICATIONS and
20   DOCUMENTS drafted, edited, or produced for any quality management or
21   improvement activities RELATED TO the INCIDENT, CPMG EMPLOYEES or
22   INDEPENDENT CONTRACTORS, and/or the death of Ruben Nunez in YOUR
23   possession. See also California Code of Regulations, Title 15, § 1202, as
24   referenced in CSD003886-CSD003887.
25   //
26   //
27   //
28   //

                                              8
                                 16-CV-1412-BEN (MDD)
                                    EXHIBIT 1 - 008
 1   DATED: July 10, 2017                Respectfully submitted,
 2                                       IREDALE & YOO, APC
 3
 4                                       EUGENE IREDALE
 5                                       JULIA YOO
                                         GRACE JUN
 6                                       Attorneys for Plaintiffs
 7                                       Estate of Ruben Nunez et al.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     9
                            16-CV-1412-BEN (MDD)
                               EXHIBIT 1 - 009
EXHIBIT 1 - 010
EXHIBIT 1 - 011
